C. Allen, J.
The original title was in Mrs. Young, and the plaintiff’s title depends on the question whether her title was conveyed by the mortgage of December 26, 1876. She was not a party to the earlier part of the mortgage, and her participation in it as a grantor was limited to the clause near the end, wherein she relinquished her right in the premises to the grantee, and released to the grantee and his heirs and assigns all right of dower and homestead. Her relinquishment of her general title was merely to the grantee, and not to his heirs and assigns. The suggestions of the plaintiff’s counsel that the word “ grantee ” included the grantee and his heirs and assigns, and that the words “ heirs and assigns,” used later, may be taken as referring back so that the relinquishment to the grantee included his heirs and assigns, are quite inadmissible. So also the suggestion that she was a party to the power of sale in the mortgage, and that her title was concluded by the exercise of that power. The mortgage therefore only included a life estate in the lot now in question; and the title offered by the plaintiff is not good. Bruce v. Wood, 1 Met. 542. Raymond v. Holden, 2 Cush. 264.

Judgment affirmed.